t c memo united_states tax_court daniel francis kelly jr petitioner v commissioner of internal revenue respondent docket no filed date timothy f kelly for petitioner ann m welhaf for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a b and rule sec_180 sec_181 and sec_182 respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively t unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether for and petitioner is entitled to deduct under sec_162 as trade_or_business_expenses legal expenses_incurred in defending a criminal sexual assault charge against him some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was phoenix arizona during the years at issue petitioner was employed as the chief financial officer of gosnell builders corp gbc an arizona corporation whose principal business was the ownership and development of resort properties in arizona and southern california one of the several upscale golf resorts owned by gbc in the phoenix arizona metropolitan area was known as the pointe south mountain resort the pointe the incident that gives rise to the issue in this case occurred on the evening of date when petitioner and two other executives of gbc were entertaining two gbc clients at the sports club located at the pointe during the course of the evening the group consumed a considerable amount of alcoholic beverages petitioner and his group encountered three women who were also patrons at the sports club and who themselves had imbibed a considerable amount of alcoholic beverages petitioner and his group purchased several rounds of drinks for the women in the course of the evening petitioner paid particular attention to one of the three women who is referred to as jane doe as the evening progressed it became evident to petitioner that the three women should not drive home from the sports club because of their inebriation gbc had a company policy that allowed employees to arrange for a complimentary room at a hotel that was part of the pointe complex for patrons who were intoxicated the parties referred to this policy as the take the elevator home policy and it was intended to protect gbc from liability should such guests cause harm to themselves or others after leaving the sports club intoxicated petitioner suggested to the women that he procure such a complimentary room for them which they initially declined petitioner and his group continued socializing with the women and purchased them additional drinks later in the evening jane doe became sick due to her consumption of alcohol the women agreed to accept petitioner's complimentary room offer and suggested that he reserve the room and bring them the key petitioner declined to do that insisting that the women accompany him to procure the room after a few more rounds of drinks and socializing one of the women a ms gavirati observed petitioner leaving the sports club with his arm around a groggy and stumbling ms doe ms gavirati suggested to their third woman companion a ms johnson that ms johnson pursue petitioner and ms doe ms johnson did that and after being advised that they were going to procure jane doe was the alleged victim of the alleged sexual assault that name is fictitious as the court for reasons of privacy does not use the actual name of the alleged victim the room she and ms doe rode with petitioner in his car for the short distance to the hotel lobby where petitioner checked out a room in his name for use by the three women petitioner returned to his car where the two women waited and together they walked to the hotel room petitioner and ms johnson had to assist ms doe to the hotel room where she was placed in bed after a few minutes ms johnson and petitioner left in petitioner's car to return to the sports club on the way however petitioner stopped at the hotel lobby and stated to ms johnson wait right here i need to take care of something and proceeded to the registration desk where he conversed briefly with the clerk although petitioner denies this it is alleged that petitioner obtained a second key to the hotel room at that time petitioner did not disclose to ms johnson the object or purpose of his conversation with the desk clerk following this stop petitioner drove ms johnson back to the sports club and she exited the car petitioner advised ms johnson that he was going home and would not return to the bar upon returning to the sports club ms johnson reunited with ms gavirati and some of the other persons with whom they had been socializing earlier in the evening by this time the other gbc executives and clients had departed ms johnson and ms gavirati continued to socialize at the sports club for anywhere from minutes to an hour and then suggested to some of their new found friends that they go to the hotel room to party since there was a stocked minibar in the room when the group arrived at the hotel room ms gavirati decided she would go home and called a taxi to take her home just prior to ms gavirati leaving the room ms doe began calling out for ms johnson to come and talk to her ms gavirati paid little attention to ms doe because she thought ms doe was upset because of her intoxication ms gavirati left without seeing ms doe when ms johnson entered the bedroom ms doe was crying hysterically and kept saying i thought you were him coming back after further inguiries from ms johnson ms doe replied that sometime after petitioner and ms johnson left the hotel room ms doe thought she heard the door to the room open and close ms doe explained further that she then groggily awakened to find petitioner hovering over her ms doe detailed acts of sexual assault and rape that she alleges petitioner perpetrated on her ms doe stated that she tried to scream and kick petitioner but he completely overpowered her ms doe stated that she wanted to get out of that room immediately and ms johnson agreed ms johnson informed her new-found friends that they were all going to leave the room and asked them for a ride to her car which had been left in the parking lot at the sports club the friends took ms johnson and ms doe to their car ms johnson drove home and immediately called the police to report the ms doe was approximately feet inches tall and weighed pounds petitioner on the other hand was approximately feet inches tall and weighed about pounds alleged sexual assault and rape the two women then proceeded to a hospital where ms doe was examined with a rape kit and both were guestioned by the police the police obtained a search warrant for the hotel room where they seized certain pieces of evidence petitioner was arrested and charged with the sexual assault of ms doe and was indicted by a grand jury on charges of sexual assault in date the prosecutor's office filed a motion to dismiss the sexual assault charges against petitioner due toa lack of sufficient evidence at this time to present to a jury and prove the case beyond a reasonable doubt the prosecutor's motion was granted and the court entered an order dismissing the charges petitioner spent dollar_figure of his personal funds defending the criminal charges against him no part of these expenses were reimbursed by petitioner's employer gbc on date ms doe filed a civil_action against petitioner gbc the pointe various insurance_companies and other entities and individuals owned or employed by gbc or any of its subsidiaries in her civil suit ms doe alleged various injuries and damages incurred by her as a result of the sexual assault by petitioner after the filing of various pleadings and completion of discovery the defendants made out-of-court settlements with ms doe on date petitioner and his personal liability insurance_company united services automobile association usaa entered into an out-of-court settlement with ms doe that called for the payment of dollar_figure to ms doe the entire dollar_figure was paid_by usaa as well as petitioner's legal expenses_incurred in defending the civil suit on that same date gbc and its insurance_companies and other related entities and employees entered into an out-of-court settlement with ms doe that called for the payment of dollar_figure to ms doe the full amount of which was paid_by the insurance_companies on schedule c profit or loss from business schedule c of his federal_income_tax return petitioner claimed a deduction of dollar_figure for legal expenses_incurred in the defense of the criminal sexual assault charges on schedule c of his federal_income_tax return petitioner claimed a deduction of dollar_figure for legal expenses_incurred in the defense of the criminal sexual assault charges in the notice_of_deficiency respondent disallowed petitioner's dollar_figure legal expense deduction for and the dollar_figure legal expense deduction for respondent made several additional adjustments to petitioner's return that are not at issue in this case for respondent disallowed dollar_figure of petitioner's claimed dollar_figure schedule c travel meals entertainment expense and disallowed petitioner's dollar_figure schedule e commissions expense petitioner did not dispute these adjustments and thus they are considered conceded by petitioner rule b 78_tc_646 ndollar_figure also in the notice_of_deficiency respondent allowed petitioner additional deductions for schedule c auto expenses of dollar_figure schedule c depreciation of dollar_figure and schedule e expenses of sec_166 petitioner contends that the disallowed legal expenses were incurred by him while he was engaged in the course and scope of his employment with gbc and thus such expenses are deductible as ordinary and necessary business_expenses under sec_162 respondent argues on the other hand that the disallowed legal expenses were personal expenses of petitioner that are not deductible pursuant to sec_262 expenses_incurred by an employee in the course of employment that are not reimbursed by the employer may be deductible under sec_162 which allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business 54_tc_374 to qualify for the deduction an expense must be both ordinary and necessary within the meaning of sec_162 308_us_488 whether an amount claimed constitutes an ordinary_and_necessary_expense as an employee_business_expense is a question of fact to be petitioner's federal_income_tax returns for and included a schedule c for a financial services activity this activity while not addressed at trial was apparently unrelated to petitioner's employment with gbc petitioner was paid a salary by gbc which he reported on his income_tax returns as salary or wage income the sexual assault matter was not claimed by petitioner to have arisen out of petitioner's schedule c financial services activity nevertheless petitioner's expenses for the defense of the sexual assault charge were claimed as schedule c deductions as was noted by counsel for respondent at trial if petitioner is allowed a deduction for the legal expenses at issue such expenses would constitute unreimbursed employee business_expenses and would be deductible as itemized_deductions subject_to the 2-percent limitation of sec_67 petitioner did not challenge this assertion determined from the evidence presented rule a 290_us_111 allen v commissioner tcmemo_1988_166 personal expenses are not deductible sec_262 in 372_us_39 the supreme court held that the test as to whether legal fees are business or personal expenses depends upon whether the claim arises in connection with the taxpayer's profit--seeking activities or his personal activities for example under this origin_of_the_claim_test the supreme court held that legal expenses_incurred to defeat claims arising from a marital relationship were personal and nondeductible id pincite the court noted that it is irrelevant whether the taxpayer's income- producing property would be affected by the outcome of the divorce proceeding see id pincite petitioner contends that the action that gave rise to the sexual assault claim was his procuring of a hotel room for ms doe ms johnson and ms gavirati petitioner contends further that his procurement of the hotel room for the ladies was in connection with his business activity because he was complying with a written standard operating procedure of gbc referred to and described at trial as the take the elevator home policy elevator policy petitioner argues that the elevator policy required any employee of gbc who noticed that a particular patron at a gbc bar or restaurant was intoxicated should use all means available to encourage that person to take the elevator home and procure for the intoxicated customer a room at a gbc hotel at the reduced employee rate respondent argues that the action that gave rise to the sexual assault claim was not the procurement of the hotel room but rather was petitioner's second visit to the hotel room at which time he and ms doe were alone in the room this second visit respondent contends did not arise because of any business activity of petitioner but rather was motivated strictly by personal desires respondent argues additionally that even should the court determine that the initial procurement of the room was the action that gave rise to the sexual assault claim petitioner did not procure the room pursuant to gbc's elevator policy but rather obtained the room in the hopes of engaging in a romantic interlude with ms doe or one of her companions in support of his position petitioner relies primarily on 30_tc_1330 in which this court held that the taxpayer's expenses_incurred in the defense of a criminal sexual assault charge and amounts paid in settlement of a civil claim for damages arising from an alleged sexual assault were deductible as ordinary and necessary business_expenses the facts of clark v commissioner supra are distinguishable from the facts of this case petitioner's reliance in clark is misplaced petitioner admits that he did make a second visit to the hotel room at which time he and ms doe were alone the details of this second visit are discussed hereafter in clark the taxpayer was employed as branch manager in the regional_office of a periodical publishing company in this position the taxpayer's duties included in part the hiring of solicitors for magazine subscriptions in the event an applicant for an outside solicitor's position was a married female the taxpayer's policy was to interview the applicant's husband to be certain the husband understood the conditions in which his wife would be working and to obtain the husband's approval before employing the applicant every husband of every female applicant was interviewed either by the taxpayer or a person on his staff the incident at issue in clark involved a female applicant for an outside solicitor's position the applicant the taxpayer interviewed the applicant and informed her that her husband would have to be interviewed prior to her being hired subsequently by telephone the applicant arranged a specific date and time for the taxpayer to interview her husband at their home because the husband's work schedule made it impractical for him to be interviewed at the taxpayer's office the taxpayer arrived at the applicant's home at the agreed date and time and was invited inside by the applicant the applicant informed the taxpayer that her husband was not at home and the taxpayer left a few minutes thereafter without agreeing to employ the applicant the taxpayer did not see the applicant again that day later that same day the applicant swore out a warrant against the taxpayer accusing him of assault with intent to rape the taxpayer incurred legal expenses in defending the criminal charges which were later dropped additionally on the advice of his attorneys the taxpayer paid a specific amount to the applicant and her husband in release of any potential claim of civil liability in connection with the aforementioned series of events in holding that the taxpayer's legal expenses as well as the settlement amount_paid to the applicant and her husband were deductible by the taxpayer as ordinary and necessary business_expenses the court stated we think it clear that both matters proximately resulted from petitioner's business as a branch manager whose duties included interviewing prospective outside subscription solicitors and if such prospects were married women to interview their husbands with the purpose of finding out whether the husbands approved such employment for their wives petitioner placed himself in jeopardy by pursuing a proper business objective e visiting the home of the prospective employee and her husband in order to interview the husband with the objective already described clark v commissioner supra pincite in clark v commissioner supra the court held that the action giving rise to the claims against the taxpayer were carried out by the taxpayer in the course and scope of his employment and for a legitimate business_purpose in the instant case there are attendant facts that did not exist in clark satisfying this court that the actions giving rise to ms doe's claim of sexual assault were carried out by petitioner not within the course of his employment or with a valid business_purpose but rather were carried out for petitioner's personal purposes petitioner admitted that after he dropped ms johnson off at the sports club he returned to the hotel room where ms doe was sleeping he contends he returned out of fear for ms doe's severely intoxicated condition because many years earlier while on active_duty in the u s military a fellow soldier passed out from intoxication and later choked to death petitioner feared the same consequence for ms doe and contends he returned to the room for that reason and also to protect gbc from any liability resulting from such an injury to ms doe petitioner further contends that at the time he and ms johnson left ms doe in the room initially ms doe asked that petitioner return later to check on her petitioner's version of his return to the hotel room differs somewhat from that of ms doe petitioner contends that he returned to the hotel room without a key and when he knocked on the door ms doe answered in a stable and coherent condition and invited petitioner in petitioner contends further that upon his entry to the room ms doe closed the door and started kissing and groping him petitioner admits reciprocating ms doe's advances only briefly and then pushed her away because ms doe's friends would be back any minute and furthermore he had a business meeting early in the morning and needed to go home and rest petitioner contends he left the hotel room and proceeded directly to his home leaving aside whether petitioner's initial act in procuring the room was primarily for his personal purposes the court is satisfied from the record that petitioner's second trip to the hotel room at which time a sexual offense purportedly occurred was the action that gave rise to the sexual assault claim and such action was driven primarily by petitioner's personal motives the court so finds at this second visit petitioner and ms doe were admittedly alone in the room if petitioner made this second visit out of his concern for ms doe he did not indicate that he would do so to ms johnson whom he had just dropped off at the sports bar on the contrary petitioner stated to ms johnson that he was going home moreover while in the room petitioner admitted to contacts between him and ms doe that were clearly well beyond the realm of ascertaining ms doe's well-being and clearly unrelated to petitioner's trade_or_business gbc's elevator policy in effect at the time of the incident with which petitioner contends he was complying stated as follows i observance of intoxication a previous intoxication personnel are directed to closely observe all patrons at any pointe bar insure that our bartenders are not serving alcoholic beverages to already intoxicated individuals b current legal interpretation sec_1 the pointe resort can be held financially liable if one of our customers who is drinking in a pointe bar causes personal injury to a third party the results are disastrous ii general rules a anyone who seems intoxicated bring this to the attention of the bartender and or manager if it is determined that the individual may drive home then every effort should be made to encourage him her to either take a taxicab home or take the elevator home utilizing the employee preferred rate b in our legalistic society it is the responsibility of all management personnel to assist in insuring that legal liability to all of the pointe and gosnell entities be held to a minimum if petitioner's primary concern was compliance with his employer's elevator policy petitioner failed to adhere to the initial directive of the policy to insure that bartenders did not serve alcohol to already intoxicated patrons ie ms doe ms johnson and ms gavirati petitioner admitted that he believed the women were intoxicated when he first met them nevertheless not only did petitioner fail to prevent further service of alcohol to the women he actually provided more alcohol to them including rounds of kamikaze shots which are concentrated shots of alcohol petitioner admittedly contributed to the further inebriation of ms doe ms johnson and ms gavirati moreover in the civil suit filed by ms doe gbc clearly maintained the position that petitioner was not acting in the course and scope of his employment during any portion of the evening in question the attorney who represented gbc and related defendants in the civil suit testified at trial the attorney testified that the settlement by gbc and related defendants should not be interpreted to suggest that petitioner was acting in the scope of his employment during the evening in question but rather the settlement was the result of separate and independent allegations of negligence against gbc and related defendants that involved claims such as failure to properly supervise or reprimand an employee and other similar allegations the settlement was not based on an acknowledgment by gbc that petitioner was acting within the course and scope of his employment finally in connection with his defense of the civil suit petitioner filed a claim for coverage under his homeowner's insurance_policy and personal liability umbrella policy homeowner's policy which was provided by usaa the homeowner's policy contained the following specific exclusion from coverage coverage e -- personal liability and coverage f - medical payments to others do not apply to bodily injury or property damage a which is expected or intended by the insured b arising out of or in connection with a business engaged in by an insured this exclusion applies but is not limited to an act or omission regardless of its nature or circumstance involving a service or duty rendered promised owed or implied to be provided because of the nature of the business initially usaa informed petitioner that it was denying coverage under the homeowner's policy and subseguently filed a complaint for declaratory_judgment asking the superior court of maricopa county arizona to enter a judgment declaring that petitioner was not entitled to coverage under his usaa homeowner's policy for the claims set out in ms doe's civil suit petitioner opposed usaa's attempt to deny coverage and claimed that he was entitled to coverage for liability as well as the costs of defending the civil suit eventually usaa dropped its attempt to deny petitioner coverage and paid not only the full amount of the settlement between petitioner and ms doe but also petitioner's expenses in defending the civil suit thus both petitioner and usaa effectively took the position that ms doe's claims that were the subject of the civil suit did not arise out of nor were they connected with petitioner's business petitioner has seen fit to alter his position on classifying the origin of the sexual assault claim 1ie business or personal based solely on which theory happens to prove financially advantageous to him in any given situation unfortunately for petitioner he has completely failed in his attempt to make transformations reminiscent of a chameleon in conclusion under the gilmore test the court holds that the origin of ms doe's claim against petitioner did not arise from any business or profit-seeking activity or motivation of petitioner consequently the court holds that the legal expenses of dollar_figure for and dollar_figure for disallowed by respondent are nondeductible personal expenses of petitioner respondent is therefore sustained on this issue decision will be entered for respondent
